Citation Nr: 0101596	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  98-07 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
chronic hepatitis B infection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty from May 1979 to August 1996, and 
evidently had service from August 1976 to May 1979.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In November 2000, the veteran was afforded a 
hearing before the undersigned Board member.

The Board observes that, in August 2000, the RO denied the 
veteran's claim for service connection for right-sided pain 
on the basis that the claim was not well grounded.  However, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Act 
provides that the Secretary shall upon request of the 
claimant or on the Secretary's own motion, order claims 
previously denied or dismissed because the claim was not well 
grounded and which became final from July 14, 1999, to the 
date of the enactment of the Act, readjudicate the claim 
pursuant to the amendments, as if the denial or dismissal had 
not been made.  As the veteran's claim for service connection 
for right-sided pain was denied as not well grounded in 
August 2000, the Board refers it back to the RO for 
appropriate action.


REMAND

In October 1996, the RO granted service connection for 
chronic hepatitis B infection and awarded a 30 percent 
disability evaluation.  The veteran contends that the current 
manifestations of his service-connected hepatitis B infection 
are more severe than are represented by the presently 
assigned 30 percent rating.  At his November 2000 Board 
hearing, the veteran testified that his disability caused 
chronic pain and necessitated that he see his physician twice 
a month.  The veteran said his hepatitis caused an enlarged 
spleen and liver nodule, that medical tests showed liver 
damage and that he was counseled once for depression.  

He also testified that he was receiving Social Security 
Administration (SSA) disability benefits since 1997 because 
of his hepatitis B disability.  A review of the file reveals 
that a copy of the SSA award decision and the records 
considered by the SSA in reaching its determination are not 
of record.  The Board believes it should have this 
information.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) 
(to be codified at 38 U.S.C. § 5103A). 

At his Board hearing, the veteran submitted medical records 
that include one page of an undated report from the Iris City 
Counseling Alliance.  The Board believes it should have the 
complete report.  Id.

Further, the record reflects that, in December 2000 and 
January 2001, within 90 days after the appellate record was 
forwarded to the Board, and before initial Board review was 
undertaken, the Board received packets of materials from the 
veteran that included VA medical records, dated in November 
and December 2000, respectively, in support of his claim.  
Under the provisions of 38 C.F.R. § 20. 1304 (2000), as the 
veteran submitted the evidence in timely fashion and has not 
waived initial consideration of the information by the 
regional office, the additional evidence must be initially 
reviewed by the RO.

Moreover, VA last examined the veteran in March 1997.  In 
light of his assertions and the new medical evidence, and in 
the interest of due process, the Board believes the veteran 
should be afforded a new VA examination prior to 
consideration of his claim on appeal.

Additionally, the Board notes that, in June 1998, the RO 
provided the veteran with a supplemental statement of the 
case (SSOC) that reflected all the evidence received 
regarding his claim.  Thereafter, although the veteran 
submitted additional evidence in support of his claim, 
including medical records, it does not appear that the RO 
provided him with an another SSOC.  Too, the June 1998 SSOC 
referenced a January 12, 1998 consultation report from the 
Dwight David Eisenhower Army Medical Center, at Fort Gordon, 
Georgia, and a February 3, 1998 VA treatment record.  
However, while the February 1998 record and January 1998 
laboratory reports are in the claims file, the January 1998 
consultation report, that purportedly includes complaints of 
chronic right-sided pain exacerbated with activity, chronic 
Hepatitis B with moderate activity and moderate fibrosis on 
prior liver biopsy, mild thrombocytopenia, is not.  The Board 
believes this information should be obtained.  Id.

Finally, as noted above, there has been a significant change 
in the law during the pendency of this appeal.  Because of 
the change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the VA RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).   

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim since December 2000.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any records identified by the 
veteran that are not already of 
record.  In any event, the RO should 
request all treatment and consultation 
records regarding the veteran, 
including those dated in January 1998, 
from the Dwight David Eisenhower Army 
Medical Center, at Fort Gordon, 
Georgia, the VA medical center in 
Augusta, Georgia, and the Iris City 
Counseling Alliance, 105 N. Oak 
Street, Griffin, Georgia, 30224, and 
associate them with the claims file.

2. The RO should contact the Social 
Security Administration (SSA) and 
request copies of all medical records 
that were considered in the veteran's 
claim for disability benefits (and 
subsequent disability determination 
evaluations) as well as a copy of the 
administrative decision.  All records 
obtained should be associated with the 
claims file.

3. Then, the RO should schedule the 
veteran for appropriate VA 
examination(s), including 
gastroenterology.  All tests and 
studies, including fetoprotein and 
liver ultrasound testing, should be 
conducted and all clinical findings 
reported in detail.  The examiner is 
requested to identify all residuals 
attributable to the veteran's service-
connected chronic hepatitis B 
infection.  The examiner should also 
state whether there is minimal liver 
damage with associated fatigue, 
anxiety, and gastrointestinal 
disturbance necessitating dietary 
restriction or other therapeutic 
measures; moderate liver damage and 
disabling recurrent episodes of 
gastrointestinal disturbance, fatigue 
(to include joint pain, etc), and 
mental depression; or marked liver 
damage manifest by liver function test 
and marked gastrointestinal symptoms, 
or with episodes of several weeks 
duration aggregating three or more a 
year and accompanied by disabling 
symptoms requiring rest therapy.  The 
examiner is requested to comment on 
whether the veteran's complaints of 
symptomatology are in accord with 
physical findings on the examination.  
Finally, the examiner is requested to 
offer an opinion on the veteran's 
ability to work due to the service-
connected chronic hepatitis B 
infection, and whether the veteran's 
chronic hepatitis, alone, renders him 
unable to secure or follow a 
substantially gainful occupation.  The 
examiner should provide a complete 
rationale for all conclusions reached.  
The claims folder and a copy of this 
Remand should be made available to and 
thoroughly reviewed by the examiner 
prior to the examination and the 
examiner should indicate in the report 
whether the claims folder and 
pertinent records were reviewed.

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also 
should be considered. 

5. Then, the RO should readjudicate the 
veteran's claim of entitlement to a 
rating in excess of 30 percent for 
chronic hepatitis B infection.  The RO 
may consider assigning "staged" 
ratings, if appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  If the benefit sought on 
appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since June 1998.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





